DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 January 2021 has been considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 9, the “and” at the beginning of the limitation should be erased since it’s a repeated word.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sarmast et al. (US 2002/0012020 – hereinafter Sarmast.)
Regarding claim 1, 
	Sarmast discloses a method comprising: 
dispensing, sequentially from each of a plurality of nozzles [220 in fig. 2] of a print head [214 in figs. 2 and 4A], a respective drop of print agent [ink] to cause a print agent drop detection apparatus [400 in fig. 4A] to output an associated signal [paragraphs 0013 and 0038; claim 1]; and 
determining that one of the nozzles is dispensing in a misdirected direction based on a comparison of the signals [paragraphs 0015 and 0046; claim 1.]

Regarding claim 2, 
	Sarmast further discloses wherein determining that one of the nozzles is dispensing in a misdirected direction based on a comparison of the signals comprises determining a reference value from the signals, and determining that a portion of the signal associated with one of the nozzles differs from the reference value by a threshold amount [paragraph 0040.]

Regarding claim 3, 
	Sarmast further discloses wherein the plurality of nozzles comprise a first group of nozzles of the print head, the print head includes a second group of nozzles, dispensing a respective drop of print agent sequentially from the plurality of nozzles comprises dispensing a respective drop of print agent sequentially from nozzles in the first and second groups of nozzle, and the method further comprises: 
determining a further reference value from signals output from the print agent drop detection apparatus that are associated with nozzles in the second group of nozzles; and 
wherein determining that one of the nozzles is dispensing in a misdirected direction based on a comparison of the signals comprises determining that the portion of the signal associated with one of the nozzles differs from the reference value by the threshold amount and a further portion of the signal associated with one of the nozzles differs from the further reference value by a further threshold amount [paragraphs 0040-0046.]

Regarding claim 4, 
	Sarmast further discloses wherein the first group of nozzles comprises nozzles on the print head that are adjacent, and the second group of nozzles comprises nozzles in a trench of nozzles on the print head [paragraphs 0014, 0044-0045.]

Regarding claim 5, 
	Sarmast further discloses the method further comprising forming images on a substrate including causing drops dispensable from the one of the nozzles that is dispensing in a misdirected direction to form the images to be dispensed by another nozzle [paragraph 0043.]
Regarding claim 6, 
	Sarmast further discloses wherein determining that one of the nozzles is dispensing in a misdirected direction based on a comparison of the signals comprises determining that one of the nozzles is dispensing in a misdirected direction based on a comparison of a minimum of each of the signals [paragraph 0040.]

Regarding claim 7, 
	Sarmast further discloses the method further comprising causing the print head to move to a position such that dispensing a respective drop of print agent from one of the nozzles causes the print agent drop detection apparatus to output the associated signal [paragraphs 0038-0041.]

Regarding claim 8, 
	Sarmast discloses a printing device [as seen in fig. 1] comprising: 
print head apparatus [214 in figs. 2 and 4A; paragraphs 0006 and 0013]; 
detector apparatus [400 in fig. 4A; paragraphs 0013 and 0022]; and 
a controller [401 in fig. 4A] to cause the print head apparatus to emit respective print agent drops towards the detector apparatus individually from a plurality of nozzles [220 in fig. 2] of the print head apparatus and to compare respective signals from the detector apparatus in response to the print agent drops to identify a misdirected nozzle of the plurality of nozzles [paragraphs 0062 and 0063; claim 1.]

Regarding claim 9, 
	Sarmast further discloses wherein the plurality of nozzles comprise nozzles in a same trench of nozzles, and the controller is to cause the print head apparatus to emit respective print agent drops towards the detector apparatus individually from a second plurality of nozzles and to compare respective second signals from the detector apparatus in response to the print agent drops to identify the misdirected nozzle of the plurality of nozzles, wherein the second plurality of nozzles comprise adjacent nozzles on the print head apparatus [paragraphs 0062-0063; claim 1.]

Regarding claim 10, 
	Sarmast further discloses wherein the controller is to compare respective signals from the detector apparatus in response to the print agent drops to identify a misdirected nozzle of the plurality of nozzles by calculating a reference value from the respective signals and comparing each respective signal to the reference value [paragraphs 0016 and 0046.]

Regarding claim 11, 
	Sarmast further discloses wherein the controller is to determine the respective signals from the detector apparatus by determining, for each print agent drop, a respective lowest value of an output of the detector apparatus [paragraphs 0016 and 0046.]

Regarding claim 12, 
	Sarmast discloses a misdirected nozzle detection apparatus comprising: 

a comparison device to identify the first or second nozzle as a misdirected nozzle by comparing the first and second signals [paragraph 0046; fig. 3.]

Regarding claim 13, 
	Sarmast further discloses wherein the first and second nozzles comprise adjacent nozzles of the print head, and the print agent drop detection device to provide a third signal in response to a third drop of print agent dispensed from a third nozzle of a print head of the printing apparatus , wherein the first and third nozzles comprise nozzles in a trench of nozzles of the print head, and the comparison device to identify the first nozzle as a misdirected nozzle by comparing the first and second signals and by comparing the first and third signals [paragraphs 0014, 0044-0045.]

Regarding claim 14, 
	Sarmast further discloses wherein the apparatus is to cause a printing apparatus to apply images to media using the print head without using the first or second nozzle that is identified as a misdirected nozzle [paragraph 0043.]

Regarding claim 15, 
	Sarmast further discloses wherein the apparatus is to cause the print head to move to a predetermined position such that the print agent drop detection device is to provide the first and second signals [paragraphs 0038-0041.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853